Citation Nr: 0608639	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-37 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
emergency medical services rendered by Mease Countryside 
Hospital on February 11, 2004.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1951 to June 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied reimbursement or payment of the 
cost of emergency medical services rendered the appellant by 
Mease Countryside Hospital on February 11, 2004, in the 
amount of $1,237.10.  Specifically, it was determined that 
care and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  It was also determined that VA facilities were 
feasibly available to provide the care.   


FINDINGS OF FACT

1.  On February 11, 2004, the veteran received private 
medical treatment for lightheadedness and dizziness at Mease 
Countryside Hospital in Clearwater, Florida.  

2.  At the time of the veteran's treatment, he was service-
connected for anxiety disorder, evaluated as 100 percent 
disabling.  

3.  Payment or reimbursement of the cost of the medical 
services rendered by Mease Countryside Hospital on February 
11, 2004 was not previously authorized by VA.

4.  A delay in seeking treatment on February 11, 2004 would 
not have endangered the veteran's life or health.  

5.  VA facilities were available to the veteran on February 
11, 2004 to have provided non emergent medical care as 
necessary.

CONCLUSION OF LAW

All criteria for reimbursement or payment of unauthorized 
medical expenses for services provided at Mease Countryside 
Hospital on February 11, 2004 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue in this matter is entitlement to payment or 
reimbursement of the cost of emergency medical services 
rendered by Mease Countryside Hospital on February 11, 2004.  
A statement of account from Mease Countryside Hospital is of 
record and shows total charges for treatment rendered on 
February 11, 2004 of $1,237.10.  In correspondence from the 
veteran, he stated that, while he was visiting his wife in 
the hospital he fainted and that it was thought he was having 
a heart attack.  He stated he was taken to the emergency room 
and could not go to a VA facility.  It has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at Mease Countryside Hospital nor does the evidence show as 
much.

Reimbursement or payment for expenses not previously 
authorized is permitted only under the  following 
circumstances: (a) treatment was for (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; or (4) a veteran 
who is participating in a vocational rehabilitation program; 
and (b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Zimick v. West, 11 
Vet. App. 45, 49 (1998).

In this case, at the time of the treatment in issue, service 
connection was in effect for anxiety disorder, which had been 
evaluated as 100 percent disabling for many years.  The 
veteran is considered permanently and totally disabled as a 
result of a service-connected disability.  See 38 C.F.R. § 
17.120(a).  

The nurse's note from Mease Countryside Hospital stated that 
the veteran had a history of vertigo and syncope one and a 
half months ago after being told about his wife's prognosis.  
It was stated that he had been having vertigo since that 
time.  

The report from Dr. David A. Nicker at Mease Countryside 
Hospital stated that the veteran presented on February 11, 
2004 with a chief complaint of lightheadedness and dizziness.  
It was indicated that the veteran had post-traumatic stress 
disorder and that when he got stressed out he had a history 
of passing out.  It was stated that the veteran felt dizzy, 
but that he never passed out.  He had been visiting his wife 
in the hospital , was stressed out and felt dizzy, feeling 
that he was going to pass out, but never did.  His laboratory 
studies were all within normal limits and the EKG looked 
normal.  Chest X-rays were negative.  The examiner stated 
that he did not feel that this was a cardiac arrhythmia or a 
neurological event.  He was discharged in stable condition.  

A May 2004 report from Dr. Fred Wasserman, the Chief Medical 
Officer at the Bay Pines VAMC, quoted from the nursing 
documentation and the physician documentation (both 
referenced supra) regarding the veteran's treatment at Mease 
Countryside Hospital on February 11, 2004.  He stated that it 
was a matter of record that the veteran did not have any 
serious, acute, underlying problems.  Dr. Wasserman concluded 
that, given the chronic/recurrent nature of his condition, 
the presence of similar symptoms over a long time frame prior 
to presentation, and the absence of a serious underlying 
abnormality, the veteran's presentation to Mease Countryside 
Hospital on February 11, 2004 was non emergent.  He also 
concluded that VA facilities were available to the veteran to 
have provided non emergent medical care as necessary.       

Under such circumstances, the Board concludes that the 
treatment received by the veteran on February 11, 2004, did 
not constitute a medical emergency and that VA facilities 
were available.  There is no medical evidence characterizing 
the event in question as a medical emergency; that is there 
is no medical evidence that the veteran's life or health was 
threatened on the day in question, certainly not to the 
extent that the delay in obtaining VA treatment would have 
had any effect on the outcome.  He obviously had undergone 
similar attacks in the past. Thus, the second and third 
criteria for reimbursement or payment of medical expenses 
incurred without prior authorization from VA are not met.  
Inasmuch as failure to satisfy any one of the three criteria 
set forth above precludes VA payment of medical expenses 
incurred without prior authorization from VA, the veteran's 
appeal must be denied. 

In arriving at this decision, consideration has been given to 
the doctrine of resolving reasonable doubt in favor of the 
veteran; however, as the clear preponderance of the evidence 
discussed above is against the veteran's claim, that doctrine 
is not for application.  38 U.S.C.A. § 5107.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Therefore, in the instant matter, 
there is no further duty to notify or to assist.  


ORDER

Reimbursement or payment of the cost of medical services 
rendered by Mease Countryside Hospital on February 11, 2004, 
is denied.  


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


